DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022  has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November  2022  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from US2018/0215992 A1 (Li).
Applicant’s arguments in light of the amendment have been considered but are not persuasive.
Applicant argues that Li teaches away from the instantly claimed thickener as Li requires the presence of a breaker. The examiner disagrees.  As set forth in previous Office action,  Li exemplifies embodiments without breakers and other additives ([0063], [0064]-[0068] and [0071] and Figures 1-5 and 8, no additive graph). Thus Li teaches the claimed thickener composition consisting of a sultaine surfactant and an aqueous fluid. 
Applicant argues that Li’s  exemplary compositions without breakers are for comparison only, however, this does not contradict with the fact that Li discloses the claimed thickener composition.  In re Fulton, 391 F.3d 1195, 1200 (Fed. Cir. 2004) (“[C]ase law does not require that a particular combination must be the preferred, or the most desirable, combination described in the prior art in order to provide [the] motivation [or reason] for the current invention.”).
 Applicant argues that Li exemplifies a particular sultaine with C21 unsaturated carbon group which is different from that of instant claims 2, 7, 8 and 19. The examiner maintains that Li expressly discloses that the sultaine comprises a saturated and unsaturated hydrocarbon of 12 to 30 carbon atoms ([0044]), which encompasses the claimed carbon group of instant claims 2, 7, 8 and 19.  


Claim Rejections - 35 USC § 103
Claims 1-3, 5-16  and 18-19 stand rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claims 1, 2, 7, 8, 11-16 and 19,   Li teaches a composition comprises an aqueous fluid and a viscoelastic surfactant ([0063]), wherein the viscoelastic surfactant includes  a sultaine having the general formula ([0044]):

    PNG
    media_image1.png
    159
    288
    media_image1.png
    Greyscale

Wherein the R1 can be either a saturated and unsaturated hydrocarbon group of from 12 to 30 carbon atoms ([0044]), which encompasses the claimed C16 to C22  or C16-C18 alkyl or alkenyl group,  thus  a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Li teaches  that R2 and R3  are each independently selected from  an alkyl or hydroxyalkyl group of from 1 to 3 carbon atoms ([0044]), which meets the claimed R2 and R3 or renders the claimed methyl group obvious; R4 is hydroxyl; m is 1-3 and n is 1 ([0044]), which meets the claimed X and renders the 2-hydroxypropylene group obvious . 
Li teaches that the aqueous fluid is water (0056]), and the viscoelastic surfactant is present in an amount of about 20 wt. %  in the surfactant gel([0054]), thus greater than 20 wt.% based on the combined weight of the surfactant and aqueous fluid only,    which encompasses the claimed concentration. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the viscoelastic surfactant at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 3 and 6,  Li teaches the composition is an acidizing treatment fluid ([0027],[0028] and [0031]), which contains hydrochloric acid and corrosion inhibitors ([0031]). 
Regarding claim 5,  Li teaches the viscoelastic surfactant is present in an amount of  5%, 8% and  20% ([0054]), which meets the claimed concentration. 
Regarding claims 9, 10 and 18,  Li teaches the alternative embodiment thus meets the claims.

Claim 4 stands  rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1-3, 5-16 and 18-19  above, and further in view of Xu.
The teachings of Li are set forth above. 
While teaching acidizing treatment fluid  ([0031]),  Li does not expressly discloses the instantly claimed amount of acid. 
Xu teaches acid is typically present in acidizing treatment fluid in an amount of 5 to 20 wt.% ([0030]), which meets the claimed concentration. 
At the time  the invention was made it would have been obvious for a person of ordinary skill in the art to include acid in the amount of 5 to 20 wt.%  as taught by Xu in the acidizing treatment fluid of Li.  The rationale to do so would have been the motivation provided by the teachings of Xu that to do so would predictably provide sufficient acidity  for the treatment ([0030]).

Claims 1-16  and 18-19 are  rejected under 35 U.S.C. 103 as being unpatentable over US2012/0285694A1 (Movan).
Regarding claims 1, 2, 7, 11-16 and 19, Movan teaches a treatment fluid  comprises water and a hydroxysultaine foaming stabilizer of formula ([0037], [0050] and [0055]):

    PNG
    media_image2.png
    162
    448
    media_image2.png
    Greyscale

wherein R1 is a C16-C18 alkyl group ([0048]),  R2  and R3 are both methyl group ([0049] and [0051]), which meets the claimed Formula (I).
Movan further teaches that water is not the major component of the  fluid by weight ([0111]), thus water is present in an amount of less than 50 wt.%, the hydroxysultaine foaming  stabilizer is present in an amount of greater than 50 wt.%, which overlaps with the claimed range of 20 to 70 wt.%.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include  the hydroxysultaine stabilizer  at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claims 3 and 6,  Movan teaches the  treatment fluid may further comprise an acid ([0108]),  surfactants ([0114]), which meets the anti-emulsion agent , and/or polymers such as guar, starch, etc. ([0112]), which meets a fluid loss control agent. 
Movan teaches the acid includes inorganic acids ([0108] and [0110]), which one of ordinary skill in the art would at once envisage  hydrochloric acid as it is a common, readily available inorganic acid and  it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claims 4 and 5, Movan teaches water can be a major component  in the treatment fluid([0111]), thus the  acid and the hydroxysultaine would be less than 50 wt.%, respectively,  which encompasses the claimed amount and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
 Regarding claim 8, Movan teaches R1 is a C16-C18 alkyl group ([0048]), which is structurally similar to the instantly claimed  C16-C18 alkenyl group. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include  hydroxysultaine containing C16-C18 alkenyl group in the composition of Movan  since it has been held that "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. MPEP 2144.08[R-6] A.
Regarding claims 9, 10 and 18,  Movan teaches the alternative embodiment thus meets the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766